Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56    Desc
                         Main Document    Page 1 of 67



  1 EVAN C. BORGES, State Bar No. 128706
     EBorges@GGTrialLaw.com
  2 GREENBERG GROSS LLP
    650 Town Center Drive, Suite 1700
  3 Costa Mesa, California 92626
    Telephone: (949) 383-2800
  4 Facsimile: (949) 383-2801

  5 PETER J. MASTAN, State Bar No. 190250
     peter.mastan@dinsmore.com
  6 DINSMORE & SHOHL LLP
    550 S. Hope Street, Suite 1765
  7 Los Angeles, CA 90071
    Telephone: (213) 335-7737
  8
    MATTHEW C. WASSERMAN
  9 (Appearing Pro Hac Vice, IL Bar No. 6287638)
     matthew.wasserman@dinsmore.com
 10 DINSMORE & SHOHL LLP
    222 W. Adams Street, Suite 3400
 11 Chicago, IL 60606
    Telephone: (312) 372-6060
 12
    Attorneys for Party-in-Interest Erika Girardi
 13
                              UNITED STATES BANKRUPTCY COURT
 14
               CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
 15
    In re                                         Case No. 2:20-bk-21022-BR
 16
    GIRARDI KEESE,                                Chapter 7
 17
                   Debtor.                        NOTICE OF MOTION AND MOTION
 18                                               FOR RECONSIDERATION OF ORDER
                                                  GRANTING CHAPTER 7 TRUSTEE’S
 19                                               APPLICATION TO EMPLOY THE LAW
                                                  OFFICES OF RONALD RICHARDS &
 20                                               ASSOCIATES, A.P.C. AS SPECIAL
                                                  LITIGATION COUNSEL;
 21                                               MEMORANDUM OF POINTS AND
                                                  AUTHORITIES; DECLARATION OF
 22                                               EVAN C. BORGES IN SUPPORT
                                                  THEREOF, AND EXHIBITS
 23
                                                  [Related to ECF NO. 392]
 24
                                                  Date:     TBD
 25                                               Time:     TBD
                                                  Ctrm:     1668
 26                                                         255 E. Temple Street
                                                            Los Angeles, CA 90012
 27
                                                  Judge: Hon. Barry Russell
 28
       NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
      TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                             A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR        Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                Desc
                              Main Document    Page 2 of 67



  1          TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY

  2 JUDGE; ELISSA D. MILLER, CHAPTER 7 TRUSTEE; COUNSEL AND SPECIAL

  3 COUNSEL FOR THE CHAPTER 7 TRUSTEE; THE DEBTOR; THE OFFICE OF THE

  4 UNITED STATES TRUSTEE; AND ALL OTHER PARTIES ENTITLED TO NOTICE:

  5          PLEASE TAKE NOTICE that on _________________, 2021 at _____ a.m., or as soon

  6 thereafter as counsel may be heard by the Honorable Barry Russell, United States Bankruptcy

  7 Judge, in Courtroom 1668 of the above-captioned Court, located at 255 E. Temple Street, Los

  8 Angeles, California 90012, party in interest Erika Girardi (“Ms. Girardi”) will, and hereby does,

  9 move this Court for an Order reconsidering and reversing the prior Order Granting Chapter 7

 10 Trustee’s Application to Employ the Law Offices of Ronald Richards & Associates, A.P.C. as

 11 Special Litigation Counsel (ECF No. 392) (the “Employment Order”).

 12          This Motion is brought pursuant to Rules 59 and 60 of the Federal Rules of Civil

 13 Procedure, made applicable to this proceeding by Federal Rules of Bankruptcy Procedure 9023

 14 and 9024, on the ground that based on new evidence of events occurring after the hearing on and

 15 entry of the Employment Order, the Court should reconsider its decision to grant the chapter 7

 16 trustee’s application to employ Mr. Richards as special litigation counsel in this matter, vacate the

 17 Employment Order, and appoint new independent and non-conflicted counsel to represent the

 18 trustee. Specifically, Mr. Richards’s extra-judicial statements, including on social media:

 19          (1) violate the California Rules of Professional Conduct and the California Business and

 20 Professions Code;

 21          (2) prejudice Ms. Girardi’s rights through wholly improper, conclusory, and unfounded

 22 public vilification, damage the legitimacy of these proceedings, and appear intentionally designed

 23 to destroy Ms. Girardi’s right to defend herself and assert her rights in this proceeding and

 24 otherwise; and

 25          (3) demonstrate that Mr. Richards violated Rule 2014 of the Federal Rules of Bankruptcy

 26 Procedure, thus requiring that the Court vacate the Employment Order.

 27          This Motion is based upon this Notice of Motion and Motion, the attached Memorandum

 28 of Points and Authorities, the Declaration of Evan C. Borges and exhibits thereto, the entire record
                                                    -2-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR       Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                   Desc
                             Main Document    Page 3 of 67



  1 of this case, and any other evidence properly presented to the Court in support of this Motion.

  2          PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-

  3 1(f), any opposition or response to the Motion must be (i) in writing and include a complete

  4 written statement of all reasons in opposition thereto or in support or joinder thereof,

  5 declarations and copies of all photographs and documentary evidence on which the responding

  6 party intends to rely, and any responding memorandum of points and authorities; and (ii) filed

  7 with the Court and served on counsel for the Trustee, the Debtor, and the United States Trustee

  8 no later than fourteen (14) days before the hearing on the Motion at the following addresses:

  9   For Filing with the Court:                            For Service on Judge Russell:
      Clerk’s Office                                        Hon. Barry Russell
 10   United States Bankruptcy Court                        United States Bankruptcy Court
      255 E. Temple Street                                  255 E. Temple Street, Suite 1668
 11   Los Angeles, CA 90012                                 Los Angeles, CA 90012

 12   For Service on Erika Girardi:                         For Service on the U.S. Trustee:
      Evan C. Borges                                        Office of the U.S. Trustee
 13   GREENBERG GROSS LLP                                   915 Wilshire Blvd., Suite 1850
      650 Town Center Drive, Suite 1700                     Los Angeles, CA 90017
 14   Costa Mesa, CA 92626
 15   Peter J. Mastan
      DINSMORE & SHOHL LLP
 16   550 S. Hope Street, Suite 1765
      Los Angeles, CA 90071
 17

 18          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Rule 9013-1(h), the failure

 19 to file and serve a timely response to the Motion may be deemed by the Court to be consent to the

 20 granting of the relief requested in the Motion.

 21 DATED: June 24, 2021                       Respectfully submitted,

 22                                            GREENBERG GROSS LLP
 23

 24
                                               By:
 25                                                   Evan C. Borges
 26                                                   Attorneys for Party-in-Interest Erika Girardi
 27

 28
                                                      -3-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR              Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                                                Desc
                                    Main Document    Page 4 of 67



  1                                                    TABLE OF CONTENTS
                                                                                                                                               Page
  2

  3 I.       INTRODUCTION ..................................................................................................................7
  4 II.      STATEMENT OF RELEVANT FACTS ..............................................................................7
  5          A.        Procedural History......................................................................................................9
  6          B.        Newly Discovered Evidence ......................................................................................9
  7 III.     THE MOTION FOR RECONSIDERATION SHOULD BE GRANTED BASED
             ON THE NEWLY DISCOVERED FACTUAL INFORMATION .....................................14
  8
             A.        The Standard Under Rule 59(e) Permits Reconsideration of the Court’s
  9                    Order.........................................................................................................................14
 10          B.        Reconsideration of the Court’s Order is Warranted Based on the Newly
                       Discovered Evidence of Richards’s Recent Social Media Postings and
 11                    Public Statements .....................................................................................................14
 12                    1.         Mr. Richards’s Recent Behavior Violates California Ethics Rules..............15
 13                    2.         Mr. Richards Failed to Comply With His Required Disclosure
                                  Obligations ...................................................................................................18
 14
      IV.    CONCLUSION ....................................................................................................................21
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                         -4-
          NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
         TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                                A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR                     Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                                            Desc
                                           Main Document    Page 5 of 67



  1                                                       TABLE OF AUTHORITIES

  2                                                                                                                                           Page(s)
  3 Cases

  4 Anderson v. Credit One Bank, Nat’l Ass’n,

  5    No. 16cv3125-MMA (AGS), 2018 U.S. Dist. LEXIS 84189 (S.D. Cal. May 17,
       2018)........................................................................................................................................ 15
  6
    Brady v. Grendene USA, Inc.,
  7    No. 12-CV-604-GPC-KSC, 2015 U.S. Dist. LEXIS 72551, 2015 WL 3539702
       (S.D. Cal. June 3, 2015) .......................................................................................................... 15
  8
    Ceniceros v. Yaqub (In re Ceniceros),
  9
       No. CC-11-1143-DHPa, 2012 Bankr. LEXIS 2563 (B.A.P. 9th Cir. June 5,
 10    2012)........................................................................................................................................ 14

 11 In re Conex Holdings, LLC,
        524 B.R. 55 (Bankr. D. Del. 2015) ......................................................................................... 15
 12
    Dicker v. Dye (In re Edelman),
 13     237 B.R. 146 (9th Cir. BAP 1999) .......................................................................................... 14
 14 In re Imperial Corp. of America, Bkrtcy.,

 15     181 B.R. 501 (Bankr. S.D. Cal. 1995) .................................................................................... 20

 16 In re Kings River Resorts, Inc.,
        342 B.R. 76 (Bankr. E.D. Cal.2006) ....................................................................................... 20
 17
    Kun v. Mansdorf,
 18     558 F. App’x 755 (9th Cir. 2014)............................................................................................ 19
 19 Mehdipour v. Marcus & Millichap (In re Mehdipour),
      202 B.R. 474 (9th Cir. BAP 1996) .......................................................................................... 19
 20

 21 Neben & Starrett, Inc. v. Chartwell Fin. Corp. (In re Park– Helena Corp.),
        63 F.3d 877 (9th Cir. 1995) ..................................................................................................... 19
 22
    In re Negrete,
 23     183 B.R. 195 (9th Cir. BAP 1995), aff'd, 103 F.3d 139 (9th Cir. 1996) ................................. 14
 24 In re NNN 400 Capital Center 16, LLC,
        619 B.R. 802 (Bankr. D. Del. 2020) ....................................................................................... 19
 25
       In re Premier Golf Props., LP,
 26
           564 B.R. 660 (S.D. Ca. 2016) ................................................................................................. 14
 27

 28
                                                                              -5-
           NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
          TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                                 A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR                    Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                                            Desc
                                          Main Document    Page 6 of 67



  1 In re Priv. Asset Grp., Inc.,
        579 B.R. 534 (Bankr. C.D. Cal. 2017) (finding that trustee’s special counsel
  2     subject to disgorgement of fees for violation of Rule 2014 disclosure
        requirements, noting, “[a] professional cannot pick and choose what
  3
        connections are trivial or irrelevant but must disclose all connections“) ................................ 20
  4
    In re Southern Kitchens, Inc.,
  5     216 B.R. 819 (Bankr. D. Minn. 1998)..................................................................................... 19

  6 U.S. Bank Nat'l Ass'n v. Thunder Props.,
       No. 3:17-cv-00106-MMW-WGC, 2019 U.S. Dist. LEXIS 80845 (D. Nev., May
  7    13, 2019).................................................................................................................................. 15
  8
       Statutes
  9
       Bankruptcy Act ............................................................................................................................. 15
 10
       Cal. Bus. & Prof. Code § 6068(b), (f) and (g)............................................................................... 17
 11
       California Business and Professions Code § 6068 .............................................................. 9, 16, 18
 12
       Other Authorities
 13
       First Amendment ........................................................................................................................... 18
 14
       California Rules of Professional Conduct Rule 3.6 ...................................................... 9, 16, 17, 18
 15

 16 Fed. R. Bankr. P. 9023 .................................................................................................................. 15

 17 Fed. R. Civ. P. 60 .................................................................................................................... 14, 15

 18 Fed. R. Civ. P. 2014 ............................................................................................ 8, 9, 18, 19, 20, 21

 19 Fed. R. Bankr. P. 9023 .................................................................................................................. 14

 20 Fed. R. Bankr. P. 9024 ............................................................................................................ 14, 15

 21 12 Moore’s Federal Practice, § 59.30[7] ....................................................................................... 14

 22 Rule 59(e) ................................................................................................................................ 14, 15

 23
       Rule 59(e) and (2) ......................................................................................................................... 14
 24

 25

 26

 27

 28
                                                                              -6-
           NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
          TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                                 A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR        Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                  Desc
                              Main Document    Page 7 of 67



  1                        MEMORANDUM OF POINTS AND AUTHORITIES

  2 I.       INTRODUCTION
  3          This motion is not brought lightly. It is based on alarming new evidence and events; and it
  4 will not, nor is it intended to, interfere in any way with the investigation of the chapter 7 trustee

  5 (the “Trustee”). To be clear, movant and party in interest Erika Girardi (“Ms. Girardi”) has been

  6 and remains willing to cooperate fully with the Trustee’s investigation in this bankruptcy of debtor

  7 Girardi & Keese (“GK”). Ms. Girardi already has cooperated with the chapter 7 trustee in the

  8 related case of debtor Thomas Girardi (“TG”); she will continue to do so; and she did not oppose

  9 appointment of special counsel to represent the chapter 7 trustee in the TG case.

 10          Ms. Girardi, however, is not a media fiction. She is a real person with rights, including the
 11 right to be treated fairly in these proceedings based on actual evidence and the law. It is morally

 12 wrong, legally wrong, and unethical under the California Rules of Professional Conduct for Ms.

 13 Girardi to be tried extra-judicially by an officer of this Court—to whom the Court has exercised

 14 discretion to provide a badge and imprimatur of legitimacy as counsel to a chapter 7 trustee— by

 15 way of vicious, conclusory, and speculative public vilification – all without evidence, which even

 16 if it existed, should and must be presented to and adjudicated by this Court.

 17          The new evidence that has given rise to this motion goes to the integrity of the proceedings
 18 before this Court. Only this Court, in the first instance, has the power (and duty) to ensure and

 19 enforce the integrity of these proceedings and the conduct of judicial officers (i.e., attorneys).

 20 This includes whether the Court will exercise its discretion to approve and continue to approve

 21 attorneys to act as officers representing a federal bankruptcy trustee.

 22          Indeed, the fact that the GK and TG cases involve the most serious of allegations against
 23 attorneys, including violations of trust and allegations of embezzlement of client funds, makes it

 24 all the more important that this Court control and ensure the legitimacy of these proceedings. This

 25 includes review by the Court of real world, extra-judicial statements of officers of the Court,

 26 attorneys, for whose benefit the Court has exercised discretion to provide a badge of legitimacy as

 27 counsel to a chapter 7 trustee (which is a privilege, not a right).

 28          By this motion, Ms. Girardi seeks reconsideration by the Court of its prior Order Granting
                                                     -7-
          NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
         TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                                A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR        Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                 Desc
                              Main Document    Page 8 of 67



  1 Chapter 7 Trustee’s Application to Employ the Law Offices of Ronald Richards & Associates,

  2 A.P.C. as Special Litigation Counsel ECF No. 392 (the “Order”), which after a hearing on June 8,

  3 2021, the Court entered on June 10, 2021. Since these dates, additional events have occurred and

  4 have been discovered that warrant reconsideration and vacating the Order, including the

  5 appointment of new independent and non-conflicted counsel for the Trustee, so that the

  6 investigation may continue. Specifically, since his appointment as special litigation counsel,

  7 Ronald N. Richards, the principal of Ronald Richards & Associates, A.P.C. (collectively, “Mr.

  8 Richards”) has made false and inflammatory social media posts and public statements about Ms.

  9 Girardi and this proceeding that violate the ethical rules to which he is bound and that unfairly

 10 target Ms. Girardi in an attempt to destroy her credibility before any claim is even brought against

 11 her in this proceeding. Further, information contained in Mr. Richards’ recent social media posts

 12 reveals that he failed to disclose material connections to this proceeding and the parties in interest,

 13 as he was required to do under Federal Rule of Bankruptcy Procedure 2014(a).

 14          Given that even after entry of the Order, Mr. Richards has continued to harass Ms. Girardi

 15 publicly through extra-judicial statements, including social media, this new evidence should be

 16 considered and the Order granting Mr. Richards’s approval to act as special litigation should be

 17 vacated. Mr. Richards’s thinly veiled attempt to shield himself from the consequences of his

 18 improper conduct by framing some of his comments as his “opinion” is irrelevant. Mr. Richards’s

 19 public statements and speculation about this matter on Twitter are improper for any attorney –

 20 especially one appointed as special litigation counsel before this Court – and violates the ethical

 21 rules, yet it is taken as fact by his 16,000+ “followers” on social media.

 22          Moreover, Ms. Girardi has a right to request a jury trial in any future adversary proceeding

 23 that Mr. Richards may attempt to bring against her. Accordingly, a significant likelihood exists

 24 that Mr. Richards’s barrage of social media postings and public statements will improperly

 25 prejudice any potential jury pool. Thus, Mr. Richards should not be permitted to serve as special

 26 litigation counsel in this matter given his inherent bias, public harassment and impugning of Ms.

 27 Girardi, and complete disregard of his ethical duties as a member of the California bar.

 28          Mr. Richards’s behavior is even more troubling given his failure to comply with Federal
                                                     -8-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR        Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                 Desc
                              Main Document    Page 9 of 67



  1 Rule of Bankruptcy Procedure 2014(a), which requires full disclosure of all connections to the

  2 debtor, creditors, and other interested parties to the proceeding. In particular, Mr. Richards failed

  3 to disclose that he had extensive involvement in a recently-released documentary about Girardi

  4 Keese, Mr. Girardi, and Ms. Girardi, which featured multiple creditors in this case. While Mr.

  5 Richards had an obligation to disclose this connection to the Court, he failed to include any

  6 reference to the documentary and his resulting connection to parties in interest in the Application.

  7          Reconsideration of this Court’s Order permitting the appointment of Mr. Richards as

  8 special counsel to the Trustee in this case should be granted based on:

  9          1.      Mr. Richards’s newly-discovered public statements about this proceeding in

 10 violation of California Business and Professions Code § 6068 and Rule 3.6 of the California Rules

 11 of Professional Conduct;

 12          2.      Mr. Richards’s newly-discovered public statements, including on social media,

 13 which disparage Ms. Girardi and her integrity, and which are designed to prejudice any future jury

 14 pool against her; and

 15          3.      Mr. Richards’s failure to comply with his disclosure obligations under Federal Rule

 16 of Bankruptcy Procedure 2014 by omitting his material connections to parties in interest based on

 17 his extensive participation in the recently-released documentary about Girardi Keese, Mr. Girardi,

 18 and Ms. Girardi.

 19 II.      STATEMENT OF RELEVANT FACTS1

 20          A.      Procedural History

 21          On April 26, 2021, Elissa D. Miller, chapter 7 trustee (the “Trustee”), for the estate of

 22 debtor Girardi Keese, filed her “Application to Employ the Law Offices of Ronald Richards &

 23 Associates, A.P.C., as Special Litigation Counsel, Declaration of Ronald Richards; Statement of

 24 Disinterestedness of Ronald Richards in Support Thereof” (the “Application”). ECF No. 318.

 25          On May 10, 2021, Ms. Girardi filed an Opposition to the Application (the “Opposition”),

 26 explaining that Mr. Richards had: (a) actual conflicts of interest that disqualify him from acting as

 27
             1
 28            The Statement of Facts found in the Opposition is equally as relevant to this Motion and is
      therefore referred to and incorporated herein as if-9-it has been fully set forth in this filing.
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR        Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                Desc
                             Main Document     Page 10 of 67



  1 special counsel to the Trustee based on his representation of plaintiffs asserting the same alleged

  2 claims against Ms. Girardi that Mr. Richards now seeks to prosecute on behalf of the Trustee; (b)

  3 expected future conflicts with respect to the issue of whether oral fee-splitting arrangements are

  4 enforceable since Mr. Richards represents clients in other litigation that will require him to take a

  5 contrary position in the competing matters; and (c) improper motivation and bias against Ms.

  6 Girardi as reflected in his social media posts. ECF No. 333. 2 The Trustee filed her Reply to the

  7 Opposition on June 1, 2021. ECF No. 374. At a hearing on June 8, 2021, the Court granted the

  8 Application and, on June 10, 2021, entered its Order approving Mr. Richards’s employment as

  9 special counsel to the Trustee. ECF No. 392.

 10          B.      Newly Discovered Evidence

 11          As of the filing of this motion, Mr. Richards has amassed more than 16,000 followers on

 12 Twitter,3 where his social media postings largely center on high profile legal matters involving

 13 celebrities. Because of Mr. Richards’ position as a member of the California State Bar and officer

 14 of the Court, his followers look to him for legal analysis on current legal issues. Mr. Richards

 15 appears to have a particular fascination with legal issues related to the women appearing on the

 16 various Real Housewives franchise television shows broadcast on Bravo, as a majority of his

 17 Twitter feed relates to legal issues or allegations made against the women appearing on the

 18 television series. Copies of certain recent posts about Ms. Girardi made on Mr. Richards’s Twitter

 19 account are attached hereto as Exhibit 1 to the Declaration of Evan C. Borges.

 20          Following this Court’s ruling set forth in the Order, Mr. Richards continued unabated in a

 21 jihad of extra-judicial statements, including social media posts and interviews on YouTube and

 22 podcasts, virtually always making reference to his new role as special counsel to the Trustee. See

 23 Exhibit 1.

 24          For example, on June 16, 2021, Mr. Richards tweeted that Ms. Girardi’s counsel filed a

 25

 26          2
              The Statement of Facts in the Opposition is equally relevant to this Motion and is therefore
 27 referred to and incorporated herein as if fully set forth herein.
             3
 28             For reference, Mr. Richards’s Twitter account can be located at:
      https://twitter.com/RonaldRichards.             -10-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR        Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                  Desc
                             Main Document     Page 11 of 67



  1 Motion to Withdraw and promoted his recent appearance on a YouTube show: “Erika’s Legal

  2 Counsel Drops Her Due to ‘Lack of Trust!’ Ft. Power Attorn… youtu.be/SIFk3-hoVU8 via

  3 @YouTube Just finished a great interview with Up and Adam who wanted to get the DL on

  4 yesterday’s momentous procedural developments in #girardifraud.” See Exhibit 1 at p. 39. Mr.

  5 Richards appeared on the show on the same day to discuss the current events surrounding this

  6 proceeding, including the recent motions filed by counsel. A full recording of the show can be

  7 found on YouTube at: https://www.youtube.com/watch?v=SIFk3-hoVU8 (“YouTube

  8 Interview”).4 While Mr. Richards attempted to state that his commentary would only be directed

  9 at the bankruptcy case involving Thomas Girardi, the matter where Mr. Richards is not acting as

 10 special counsel, he purposefully made it known that anything he said regarding the motions would

 11 apply equally to this proceeding:

 12
             Let me preface with, my comments are directed at the motion to withdraw filed in
 13          the individual Thomas Girardi bankruptcy. I’m gonna stay away from the Girardi
             Keese estate, the one that I’m involved with, but for, let me let you in on a little
 14          secret, the motions are identical. But for the record, I’m just gonna comment on
             the case I’m not involved in. (YouTube Interview at 3:00-3:22).
 15

 16 Mr. Richards went on to make comments on what he thought would be “funny” with respect to the

 17 motions filed:

 18
             And also Adam, what’s interesting, I will tell you, is that, ironically, they will tell
 19          you that the target of that investigation [Erika Girardi] didn’t want my office to …
             the Trustee, but the target doesn’t get to pick who gets to investigate them. I think it
 20          would be funny if I filed an objection in the Thomas Girardi bankruptcy against her
             lawyer leaving and forced him to go to a hearing and delayed this a couple of weeks.
 21          That would be kind of ironic, that he delayed my appointment and now I’m delaying
             his departure. I just thought I’d point out that funny irony for your fans.” (YouTube
 22          Interview at 6:11-6:48).

 23 Mr. Richards also admitted that he should limit what he says on social media given his “different

 24 role now” as counsel to the Trustee in this case:

 25          I would say that because of my position, I’m gonna not comment on stuff that is
             completely subjective only because I have a different role now… there is a difference
 26          once you are on a case. (YouTube Interview at 8:53-9:11).

 27
             4
 28          A copy of the full YouTube interview can be provided upon request. According to
      YouTube, the Up and Adam! Channel has 61,400-11-
                                                     subscribers.
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR         Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                  Desc
                              Main Document     Page 12 of 67



  1 Notwithstanding and in direct violation of the limitations imposed by the ethical rule, Mr.

  2 Richards proceeded to state that the hoped Ms. Girardi would retain new counsel in this

  3 proceeding “because [he doesn’t] think her personality is consistent with compliance in a

  4 court setting….” (YouTube Interview 11:02-11:42). This statement constituted a blatant public

  5 attack on the integrity of a party in interest related to a pending investigation, in direct violation of

  6 the California Rules of Professional Conduct.

  7          Following the YouTube interview, Mr. Richards engaged in a number of other interviews

  8 and posted a series of tweets related to his wholly unsupported beliefs and accusations against Ms.

  9 Girardi and her counsel. For example, on June 15, 2021, one of Mr. Richards’ followers

 10 questioned “what would happen if Tom were to die in the middle of all this?” to which Mr.

 11 Richards replied “he is basically legally dead.” See Exhibit 1 at p. 40.

 12          On June 15, 2021, when counsel filed a motion to withdraw from the case, Mr. Richards

 13 tweeted about the filing and a Twitter follower asked what that meant. Mr. Richards responded

 14 that “she [Ms. Girardi] was facing evidence that shows she is more than just an innocent spouse, is

 15 refusing to cooperate with her attorneys, etc. This is an extraordinary step.” Exhibit 2 at p. 57.

 16 Once again, a direct extra-judicial attack by Mr. Richards against Ms. Girardi, in blatant violation

 17 of the Rules of Professional Conduct.

 18          Undeterred, on June 17, 2021, after sharing the “breaking news” with his fans that the

 19 motion to withdraw had been withdrawn, Mr. Richards sarcastically tweeted: “Apparently the

 20 urgent and immediate breakdown of the attorney client relationship has now been miraculously

 21 fixed.” Exhibit 1 at p. 42. He then responded to a follower’s tweet asking “This must mean she

 22 had a way to pay them????” by stating “probably.” Id. When a reporter who follows Mr.

 23 Richards on Twitter asked whether the motion had been filed because the client and counsel had

 24 reached an agreement, Mr. Richards stated definitively without support, “[n]o they got paid in so

 25 it’s all good now that’s the quickest way to repair a relationship is a large retainer.” Id. at p. 48.

 26 Similarly, on June 18, 2021, Richards tweeted information about the listing price of the Girardi

 27 residence to which a follower replied, “My opinion it was overvalued to borrow to the maximum

 28 in order to stiff the lenders.” Id. at p. 45. Richards responded by stating, again without any
                                                      -12-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR          Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56              Desc
                               Main Document     Page 13 of 67



  1 support, “Now you guys are pretty smart followers let me tell you. You are dead on with that

  2 assessment in my opinion.” Id.

  3          In addition to making false and inflammatory statements about Ms. Girardi directly, Mr.

  4 Richards has publicly expressed support of others who have consistently attacked Ms. Girardi on

  5 social media. For example, on June 8, 2021, Scott Hanson— who has been a prolific and serial

  6 villifier of Ms. Girardi with tweets like “Erika!! You thieving SOW!!” and “Erika needs to pay for

  7 her crimes!!!!” (see Exhibit 2)—wrote that “it will be understood by your [Mr. Richards]

  8 followers if you are unable to keep us informed on the Girardi case if Erika is able to get her gag

  9 order” to which Mr. Richards responded, “Don’t worry Scott we will be covering it all and I was

 10 appointed today so let’s just keep moving forward and working collaboratively to get to the right

 11 result.” See Exhibit 1 at p. 25.

 12          Mr. Richards also recently made statements on social media regarding his involvement in a

 13 documentary about Girardi Keese, Mr. Girardi, and Ms. Girardi released on June 12, 2021.

 14 Specifically, on June 3, 2021, Mr. Richards tweeted that “even though [he] participated in the

 15 production because of [his] possible appointment [he] was cut from the show…” Id. at p. 24.

 16 Additionally, when a follower asked if he had seen information about the documentary, Mr.

 17 Richards replied, “Yes. I was involved with background.” Id. Indeed, Mr. Richards could not

 18 help but boast his extensive involvement in the production, complaining to a follower that it was

 19 “unfair” that he was cut from the show because his “16 hours of footage with expert analysis could

 20 not be replaced.” Id. at p. 43.5 He also commented that the documentary “did reveal some

 21 practices that were horrific and [that he was] glad they were exposed.” Id.

 22          Furthermore, Mr. Richards has undermined the integrity of this proceeding by publicly

 23 commenting on and questioning the veracity of creditors’ claims. Kimberly Archie is one of the

 24 petitioning creditors in both this proceeding and the TG bankruptcy. Mr. Richards has been

 25 engaging in a vicious exchange with Ms. Archie on social media, basically accusing her of making

 26 a false claim. For example, on June 9, 2021, Mr. Richards wrote, “why would you file that

 27

 28          5                                         -13-
                 Notably, Mr. Richards has since deleted this post from his Tweeter feed. Exhibit 1 at 44.
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR        Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                Desc
                             Main Document     Page 14 of 67



  1 claim? you have no standing. why wouldn’t the law firm file it themselves?” See Exhibit 1 at p.

  2 29. In response to Ms. Archie’s tweet regarding the contract supporting her claim, Mr. Richards

  3 continued to attack: “had you posted the contract with your claim, we would know but you didn’t

  4 provide any backup.” Id. Mr. Richards continued, alleging “it is missing essential documents but

  5 you know that.” Id. In reference to Ms. Archie’s appearance in the documentary, Mr. Richards

  6 commented, “Kimberly, to call yourself a victim is abusive to the word.” Id. at p. 28.

  7 III.     THE MOTION FOR RECONSIDERATION SHOULD BE GRANTED BASED ON

  8          THE NEWLY DISCOVERED FACTUAL INFORMATION

  9          A.     The Standard Under Rule 59(e) Permits Reconsideration of the Court’s Order

 10          Bankruptcy courts have universally recognized their inherent right to reconsider an order.

 11 12 Moore’s Federal Practice, § 59.30[7]; see In re Premier Golf Props., LP, 564 B.R. 660 (S.D.

 12 Ca. 2016) (citing Zurich Am. Ins. Co. v. Int'l Fibercom, Inc. (In re Int'l Fibercom, Inc.), 503 F.3d

 13 933, 940 (9th Cir. 2007)); see also, e.g., In re Negrete, 183 B.R. 195, 197 (9th Cir. BAP 1995),

 14 aff'd, 103 F.3d 139 (9th Cir. 1996). The Federal Rules of Civil Procedure provide two avenues

 15 through which a party may obtain relief from an order: (1) a motion to alter or amend judgment

 16 under Rule 59(e) and (2) a motion for relief from judgment under Rule 60. Fed. R. Civ. P. 59(e);

 17 Fed. R. Civ. P. 60(b). Rule 59(e) applies to bankruptcy proceedings under Federal Rule of

 18 Bankruptcy Procedure 9023, and Rule 60 applies to bankruptcy proceedings under Federal Rule of

 19 Bankruptcy Procedure 9024. Ceniceros v. Yaqub (In re Ceniceros), No. CC-11-1143-DHPa, 2012

 20 Bankr. LEXIS 2563, at *22 (B.A.P. 9th Cir. June 5, 2012). Motions to reconsider orders filed

 21 within the time for appeal are predominantly evaluated by Rule 59(e). See Dicker v. Dye (In re

 22 Edelman), 237 B.R. 146, 150-51 (9th Cir. BAP 1999), (citing Wood, Trustee v. Richmond (In re

 23 Branding Iron Steak House), 536 F.2d 299 (9th Cir. 1976) (under the former Bankruptcy Act)). 6

 24          Rule 59(e) allows a party to seek reconsideration where: (1) there has been an intervening

 25

 26          6
              Alternatively, should this Motion be analyzed under Federal Rule of Civil Procedure 60,
    made applicable through Federal Rule of Bankruptcy Procedure 9024, relief should still be granted.
 27 Rule 60 provides that “[o]n motion and just terms, the court may relief a party or its legal

 28 representative from a final judgment, order, or proceeding [based upon] mistake, inadvertence,
                                                     -14-
    surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1).
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR        Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                 Desc
                             Main Document     Page 15 of 67



  1 change in controlling law; (2) new evidence has become available; or (3) there is a need to prevent

  2 manifest injustice or to correct a clear error of fact or law. Fed. R. Civ. P. 59(e); Fed. R. Bankr. P.

  3 9023; In re Conex Holdings, LLC, 524 B.R. 55, 58 (Bankr. D. Del. 2015). Courts in the Ninth

  4 Circuit have granted motions for reconsideration when newly discovered evidence is discovered.

  5 See, e.g., U.S. Bank Nat'l Ass'n v. Thunder Props., No. 3:17-cv-00106-MMW-WGC, 2019 U.S.

  6 Dist. LEXIS 80845, at *7 (D. Nev., May 13, 2019) (granting a motion for reconsideration when a

  7 second assessment was discovered that was not initially introduced); Anderson v. Credit One

  8 Bank, Nat’l Ass’n, No. 16cv3125-MMA (AGS), 2018 U.S. Dist. LEXIS 84189, at *12 (S.D. Cal.

  9 May 17, 2018) (granting a motion for reconsideration in light of newly discovered evidence in the

 10 form of deposition testimony); Brady v. Grendene USA, Inc., No. 12-CV-604-GPC-KSC, 2015

 11 U.S. Dist. LEXIS 72551, 2015 WL 3539702, at *3 (S.D. Cal. June 3, 2015) (“[T]he Court finds it

 12 appropriate to consider [Defendant's] motion [for reconsideration] based on the fact that the

 13 factual record has expanded”).

 14          B.      Reconsideration of the Court’s Order is Warranted Based on the Newly

 15                  Discovered Evidence of Richards’s Barrage of Extra-Judicial Social Media

 16                  Posts and Public Statements

 17          Since the date of Mr. Richards’s appointment as special counsel, his posting of numerous

 18 tweets on Twitter and other social media appearances warrant reconsideration of the Court’s prior

 19 Order. First, the newly discovered information demonstrates that Mr. Richards has repeatedly

 20 violated his ethical obligations by publicly and unnecessarily commenting on this pending

 21 proceeding, criticizing Ms. Girardi’s integrity, and responding to give credence to wholly

 22 unsupported and false statements critical of Ms. Girardi—all of which has the intent and impact of

 23 prejudicing his social media followers and the public to accept as probably true facts. Second, the

 24 newly discovered evidence establishes that Mr. Richards failed to disclose material connections

 25 with the debtor, creditors, and other parties in interest in this proceeding. Given that Mr. Richards

 26 exhibits complete disregard for his ethical obligations as special counsel to the Trustee in this

 27 matter, he should be disqualified from serving in the role as special counsel to the Trustee.

 28
                                                      -15-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR        Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                  Desc
                             Main Document     Page 16 of 67



  1                  1.     Mr. Richards’s Recent Behavior Violates California Ethics Rules

  2          Mr. Richards’s actions since being appointed as special counsel violate California Business

  3 and Professions Code § 6068 and Rule 3.6 of the California Rules of Professional Conduct. Even

  4 after being appointed as special counsel to the Trustee, Mr. Richards has continued to comment

  5 publicly on this case in social media. See Exhibit 1. His public social media comments

  6 improperly impugn Ms. Girardi, and insinuate and surmise false information about Ms. Girardi’s

  7 and her counsel’s actions in this case and their business relationship. Mr. Richards’s public

  8 comments about a pending investigation violate California Business and Professions Code § 6068

  9 and Rule 3.6 of the California Rules of Professional Conduct. Accordingly, this Court should find

 10 that Mr. Richards is unfit and should be disqualified from serving as counsel to a federal

 11 bankruptcy trustee, and appoint new counsel.

 12          California Business and Professions Code § 6068 sets forth the duties of a California

 13 attorney, including the following duties:

 14
             (b) To maintain the respect due to the courts of justice and judicial officers.
 15
            …
 16         (f) To advance no fact prejudicial to the honor or reputation of a party or
            witness…. [and]
 17         (g) Not to encourage either the commencement or the continuance of an action or
            proceeding from any corrupt motive of passion or interest.
 18
      Cal. Bus. & Prof. Code § 6068 (emphasis added).
 19
             Most importantly, Rule 3.6 of the California Rules of Professional Conduct restricts an
 20
      attorney’s ability to comment publicly about an ongoing litigation or investigation. Rule 3.6
 21
      provides:
 22

 23         [a] lawyer who is participating or has participated in the investigation of a matter
            shall not make an extrajudicial statement that the lawyer knows or reasonably
 24         should know will (i) be disseminated by means of public communication and (ii)
            have a substantial likelihood of materially prejudicing an adjudicative proceeding
 25         in the matter.

 26
      California Rule of Professional Conduct 3.6.
 27
             Mr. Richards’s extrajudicial statements, including his tweets, directly violate Cal. Bus. &
 28
                                                      -16-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR        Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                 Desc
                             Main Document     Page 17 of 67



  1 Prof. Code § 6068(b), (f) and (g). Mr. Richards has publicly and falsely commented on the case

  2 and is publicly advancing and insinuating facts disrespectful to counsel and prejudicial to Ms.

  3 Girardi. See Exhibit 1. His public comments also show that he solicited his position as special

  4 counsel, and is commencing and continuing his vendetta against Ms. Girardi through some strange

  5 obsession with her and this case. Mr. Richards has gone so far as to substantiate comments made

  6 by the general public, which have no basis in fact or support in any evidence or pleadings

  7 presented to this Court. Id. Again, no claims have been brought by Mr. Richards against Ms.

  8 Girardi in this litigation, yet Mr. Richards has continued to make repeated comments on Twitter

  9 that are false, inflammatory and constitute harassment of Ms. Girardi.

 10          Indeed, in his June 16, 2021 interview, Mr. Richards appears to acknowledge his ethical

 11 obligations due to his “different role” as special counsel to the Trustee in this case, but proceeds to

 12 disregard those obligations completely:

 13
            Let me preface with, my comments are directed at the motion to withdraw filed in
 14         the individual Thomas Girardi bankruptcy. I’m gonna stay away from the Girardi
            Keese estate, the one that I’m involved with, but for, let me let you in on a little
 15         secret, the motions are identical. But for the record, I’m just gonna comment on
            the case I’m not involved in.
 16

 17 YouTube Interview at https://www.youtube.com/watch?v=SIFk3-hoVU8 at 3:00-3:22.

 18          Mr. Richards almost mockingly states that he must “stay away” from commenting on this

 19 proceeding, as he is ethically required to do, but then proceeds to advise the listeners that

 20 everything he says regarding the Thomas Girardi bankruptcy applies equally to this case.

 21          Mr. Richards’s statements display a lack of respect for the court and judicial officers,

 22 repeatedly advance prejudicial and false statements designed to impugn Ms. Girardi’s reputation,

 23 and appear to be motivated by his focus on promoting himself on social media. His social media

 24 posts go far beyond permitted statements by a lawyer regarding basic facts about a matter, and

 25 instead, rise to the level of weighing in on details of documents filed and appearing to put his

 26 stamp of approval on blatantly false statements about alleged actions taken by Ms. Girardi or her

 27 counsel. Mr. Richards appears intent on litigating his theory of the case, a case that has not even

 28 been filed against Ms. Girardi, in the public eye.
                                                     -17-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR        Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                 Desc
                             Main Document     Page 18 of 67



  1           Moreover, because Ms. Girardi has a right to a jury trial in any future adversary proceeding

  2 brought by the Trustee, Mr. Richards’s public statements are a blatant attempt to prejudice any

  3 prospective jury pool against Ms. Girardi. Indeed, all of Mr. Richards’s statements are designed to

  4 bias the public against Ms. Girardi, as evidenced by his practice of ending his tweets about her

  5 Moreover, because Ms. Girardi has a right to a jury trial in any future adversary proceeding

  6 brought by the Trustee, Mr. Richards’s public statements are a blatant attempt to prejudice any

  7 prospective jury pool against Ms. Girardi. Indeed, all of Mr. Richards’s statements are designed to

  8 bias the public against Ms. Girardi, as evidenced by his practice of ending his tweets about her

  9 with “#girardifraud”. See, e.g., Exhibit 1 at p. 39.

 10           While Mr. Richards has a First Amendment right to comment on Twitter, the California

 11 Rules of Professional Conduct expressly restrict that right as to a pending investigation or legal

 12 proceeding. Nor does Mr. Richards have a First Amendment right to be special counsel to a

 13 chapter 7 trustee appointed by the Office of the United States Trustee. In this case, Mr. Richards’s

 14 public comments after being appointed special counsel demonstrate that he has violated Rule 3.6

 15 of the California Rules of Professional Conduct and Section 6068 of the California Business and

 16 Professions Code. Accordingly, this Court should reconsider its prior Order approving Mr.

 17 Richards’ employment, order that Mr. Richards is disqualified from and cannot serve as special

 18 counsel to the Trustee in this proceeding, and permit the Trustee to file a new application to

 19 appoint independent special counsel who is willing and able to comply with the ethical rules and

 20 otherwise act in a professional manner focused on acting in the best interests of the bankruptcy

 21 estate.

 22                  2.      Mr. Richards Failed to Comply With His Required Disclosure

 23                          Obligations

 24           Independently, reconsideration of the Court’s Order is warranted based on new information

 25 evidencing that Mr. Richards failed to comply with his required disclosure obligations under

 26 Bankruptcy Rule 2014. Specifically, new evidence shows that Mr. Richards failed to disclose to

 27 this Court his significant involvement in a recent documentary about Girardi Keese, Mr. Girardi,

 28 and Ms. Girardi, as well as parties in interest in this case, including petitioning creditor Kimberly
                                                      -18-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR        Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                 Desc
                             Main Document     Page 19 of 67



  1 Archie.

  2           Federal Rule of Bankruptcy Procedure 2014(a) requires an employment application to

  3 state, among other things, “all of … [the proposed professional’s] connections with the debtor,

  4 creditors, [and] any other party in interest ….” The professional is further required to submit a

  5 verified statement with these same disclosures. Full disclosure is required for both employment

  6 and compensation. Neben & Starrett, Inc. v. Chartwell Fin. Corp. (In re Park– Helena Corp.), 63

  7 F.3d 877, 881 (9th Cir. 1995). A professional has a duty to make full, candid and complete

  8 disclosure of all facts concerning his transactions with the debtor, and must disclose all

  9 connections with the debtor, creditors, and parties in interest, no matter how irrelevant or trivial

 10 those connections may seem. Mehdipour v. Marcus & Millichap (In re Mehdipour), 202 B.R. 474,

 11 480 (9th Cir. BAP 1996).

 12           The Ninth Circuit mandates that courts apply strictly the disclosure requirements of Rule

 13 2014. Neben & Starrett, 63 F.3d at 881- 882. Even negligent or inadvertent failures may result in

 14 adverse consequences. Id. at 882. Failure to comply with Rule 2014’s disclosure requirements

 15 warrants the denial or revocation of employment or other sanctions “even if proper disclosure

 16 would have shown that the attorney had not actually violated any Bankruptcy Code provision or

 17 any Bankruptcy Rule.” Id. at 880 (lower court did not abuse its discretion in denying fees to

 18 debtor’s counsel, given failure to disclose source of retainer in violation of Rule 2014). See also

 19 Kun v. Mansdorf, 558 F. App’x 755, 756 (9th Cir. 2014) (bankruptcy court acted within its

 20 discretion by denying debtor’s attorney’s fee application and ordering disgorgement of retainer

 21 where attorney failed to disclose material facts to the bankruptcy court); In re NNN 400 Capital

 22 Center 16, LLC, 619 B.R. 802, 816 (Bankr. D. Del. 2020) (grounds existed to revoke retention of

 23 law firm as special counsel to Chapter 11 debtors, to disqualify firm from acting as counsel to

 24 debtors, and to order disgorgement of all fees and expenses paid or to be paid, based on firm’s

 25 disclosure violations); In re Southern Kitchens, Inc., 216 B.R. 819, 834 (Bankr. D. Minn. 1998)

 26 (nondisclosure of counsel’s past representation of debtor’s shareholders in Chapter 7 trustee’s

 27 application for employment of special counsel violated bankruptcy rule governing applications for

 28 employment of professional persons and warranted disqualification of special counsel).
                                                -19-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR        Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                 Desc
                             Main Document     Page 20 of 67



  1          Courts in the Central District routinely disqualify professionals from employment, deny

  2 professionals’ fee requests, or order disgorgement of fees for failure to make proper and full

  3 disclosures under Rule 2014. See, e.g., In re Priv. Asset Grp., Inc., 579 B.R. 534, 542-43 (Bankr.

  4 C.D. Cal. 2017) (finding that trustee’s special counsel subject to disgorgement of fees for violation

  5 of Rule 2014 disclosure requirements, noting, “[a] professional cannot pick and choose what

  6 connections are trivial or irrelevant but must disclose all connections“); In re Kings River Resorts,

  7 Inc., 342 B.R. 76, 89 (Bankr. E.D. Cal.2006) (remedy for real estate broker’s failure to disclose, at

  8 time of application for employment by Chapter 7 trustee, its prior prepetition relationship with

  9 debtor, was disqualification from employment and denial of administrative fees); In re Imperial

 10 Corp. of America, Bkrtcy., 181 B.R. 501, 508 (Bankr. S.D. Cal. 1995) (law firm’s failure to disclose

 11 interests adverse to Chapter 11 debtor at time it sought appointment as special counsel warranted

 12 holding firm liable for cost of fee disgorgement proceeding brought when trustee discovered

 13 conflict).

 14          In this case, Mr. Richards’s disclosure in the Application of his alleged disinterestedness

 15 and connections to this matter consisted solely of the following:

 16         The firm is a small firm and Ronald Richards reviews all matters whrein [sic] the
            firm is employed or is potentially employed. Richards has determined that the only
 17         case in which Richards is involved which has any connection to the Debtor or
            Thomas Girardi is that Richards is co-counsel with Spertus, Landes & Umhofer,
 18         LLP in conection [sic] with its representation of creditors the Law Offices of Philip
            Sheldon and The Law Offices of Robert Finn in connection with their claims for
 19         unpaid referral fees by the Debtor [emphasis added].

 20
      See Statement of Disinterestedness for Employment of Professional Person Under FRBP 2014
 21
      attached to the Application [ECF No. 318], Q. 5 on p. 7 of 30.
 22
             Absent from the Application is any disclosure whatsoever by Mr. Richards of his
 23
      significant connection—including 16 hours of taped interviews of Mr. Richards—to the
 24
      documentary released on June 12, 2021, about Girardi Keese, Mr. Girardi, and Ms. Girardi, which
 25
      also featured petitioning creditor Kimberly Archie. Rather than disclose these material
 26
      connections to this proceeding and the parties in interest to the Court, Mr. Richards waited until
 27
      after his employment was approved, and then, on June 18, 2021, tweeted about his involvement
 28
                                                      -20-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR        Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                Desc
                             Main Document     Page 21 of 67



  1 with the documentary, including his involvement in the production and his 16 hours of taped

  2 interviews, which he lamented were cut from the documentary due to his possible appointment as

  3 special counsel. Exhibit 1 at p. 43. Regardless of whether Mr. Richards ended up appearing in

  4 the documentary, his after-the-fact admission of a material role in the production and connection

  5 with the individuals involved (such as petitioning creditor Kimberly Archie) is a blatant omission

  6 of a material fact known to Mr. Richards which he intentionally failed to disclose to this Court

  7 under Rule 2014. Accordingly, Mr. Richards’s failure to disclose such a material connection to

  8 the parties in interest in this case violated his obligations under Rule 2014 and warrants both

  9 reconsideration and vacating of the Order approving him as special counsel to the Trustee.

 10 IV.      CONCLUSION

 11            Based on the foregoing, Ms. Girardi requests that the Court reconsider and vacate its

 12 prior Order granting the Trustee’s application to employ Ronald Richards as special litigation

 13 counsel, and permit the Trustee to apply to retain replacement counsel who are independent,

 14 objective, not conflicted, willing to comply with the ethical rules governing attorneys, and who

 15 will respect the integrity of the proceedings before this Court.

 16 DATED: June 24, 2021                        GREENBERG GROSS LLP

 17

 18
                                                By:
 19                                                   Evan C. Borges

 20                                                   Attorneys for Party-in-Interest Erika Girardi
 21

 22

 23

 24

 25

 26

 27

 28
                                                      -21-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR       Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                Desc
                            Main Document     Page 22 of 67



  1                             DECLARATION OF EVAN C. BORGES

  2          I, Evan C. Borges, declare:

  3          1.     I am a partner with the law firm Greenberg Gross LLP, counsel to Party-In-Interest

  4 Erika Girardi (“Ms. Girardi”) in this proceeding. I submit this declaration in support of Ms.

  5 Girardi’s Motion for Reconsideration of Order Granting Chapter 7 Trustee’s Application to

  6 Employ the Law Offices of Ronald Richards & Associates, A.P.C. as Special Litigation

  7 Counsel. I have personal knowledge of the facts in this declaration and, if called as a witness,

  8 could and would testify competently thereto.

  9          2.     Attached hereto as Exhibit 1 is a compilation of tweets from Ronald Richards

 10 regarding this proceeding and individuals involved in this proceeding from his Twitter account

 11 dating back to June 2, 2021.

 12          3.     As of today’s date, Mr. Richards’s profile on his Twitter account,

 13 @RonaldRichards, now states that he has over 16,000 followers.

 14          4.     Attached hereto as Exhibit 2 is a compilation of tweets from Scott Hanson

 15 regarding this proceeding and individuals involved in this proceeding from his Twitter account

 16 dating back to June 13, 2021.

 17          5.     The YouTube Interview referenced in the tweet from Mr. Richards dated June 16,

 18 2021, which is cited in the motion accompanying this Declaration, appeared on a YouTube

 19 channel called “Up and Adam!” with a URL link that can be accessed at:

 20 https://www.youtube.com/watch?v=SIFk3-hoVU8.

 21          I declare under penalty of perjury under the laws of the United States of America that the

 22 foregoing is true and correct.

 23 Dated: June 24, 2021                           ____________________________________
                                                   Evan C. Borges
 24

 25

 26

 27

 28
                                                     -22-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 23 of 67




                        EXHIBIT 1
                        A
                                   EXHIBIT 1
                                     -23-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 24 of 67




                                   EXHIBIT 1
                                     -24-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 25 of 67




                                   EXHIBIT 1
                                     -25-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 26 of 67




                                   EXHIBIT 1
                                     -26-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 27 of 67




                                   EXHIBIT 1
                                     -27-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 28 of 67




                                   EXHIBIT 1
                                     -28-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 29 of 67




                                   EXHIBIT 1
                                     -29-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 30 of 67




                                   EXHIBIT 1
                                     -30-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 31 of 67




                                   EXHIBIT 1
                                     -31-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 32 of 67




                                   EXHIBIT 1
                                     -32-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 33 of 67




                                   EXHIBIT 1
                                     -33-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 34 of 67




                                   EXHIBIT 1
                                     -34-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 35 of 67




                                   EXHIBIT 1
                                     -35-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 36 of 67




                                   EXHIBIT 1
                                     -36-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 37 of 67




                                   EXHIBIT 1
                                     -37-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 38 of 67




                                   EXHIBIT 1
                                     -38-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 39 of 67




                                   EXHIBIT 1
                                     -39-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 40 of 67




                                   EXHIBIT 1
                                     -40-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 41 of 67




                                   EXHIBIT 1
                                     -41-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 42 of 67




                                   EXHIBIT 1
                                     -42-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 43 of 67




                                   EXHIBIT 1
                                     -43-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 44 of 67




                                   EXHIBIT 1
                                     -44-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 45 of 67




                                   EXHIBIT 1
                                     -45-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 46 of 67




                                   EXHIBIT 1
                                     -46-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 47 of 67




                                   EXHIBIT 1
                                     -47-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 48 of 67




                                   EXHIBIT 1
                                     -48-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 49 of 67




                                   EXHIBIT 1
                                     -49-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 50 of 67




                                   EXHIBIT 1
                                     -50-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 51 of 67




                        EXHIBIT 2
                        A
                                   EXHIBIT 2
                                     -51-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 52 of 67




                                   EXHIBIT 2
                                     -52-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 53 of 67




                                   EXHIBIT 2
                                     -53-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 54 of 67




                                   EXHIBIT 2
                                     -54-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 55 of 67




                                   EXHIBIT 2
                                     -55-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 56 of 67




                                   EXHIBIT 2
                                     -56-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 57 of 67




                                   EXHIBIT 2
                                     -57-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 58 of 67




                                   EXHIBIT 2
                                     -58-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 59 of 67




                                   EXHIBIT 2
                                     -59-
Case 2:20-bk-21022-BR   Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                        Main Document     Page 60 of 67




                                   EXHIBIT 2
                                     -60-
Case 2:20-bk-21022-BR           Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56                       Desc
                                Main Document     Page 61 of 67



  1
                                PROOF OF SERVICE OF DOCUMENT
  2
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
  3 address is:

  4                                        650 Town Center Drive, Suite 1700
                                                Costa Mesa, CA 92626
  5
    A true and correct copy of the foregoing document entitled (specify): Notice Of Motion And Motion For
  6 Reconsideration Of Order Granting Chapter 7 Trustee’s Application To Employ The Law
    Offices Of Ronald Richards & Associates, A.P.C. As Special Litigation Counsel; Memorandum
  7 Of Points And Authorities; Declaration Of Matthew C. Wasserman In Support Thereof, And
    Exhibits will be served or was served (a) on the judge in chambers in the form and manner required by
  8 LBR 5005-2(d); and (b) in the manner stated below:

  9 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
      controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 10 hyperlink to the document. On June 24, 2021, I checked the CM/ECF docket for this bankruptcy case or
      adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
 11 receive NEF transmission at the email addresses stated below:

 12
                                                                  Service information continued on attached page
 13
      2. SERVED BY UNITED STATES MAIL:
 14 On June 24, 2021 I served the following persons and/or entities at the last known addresses in this
      bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
 15 in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
      constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
 16 document is filed.

 17
                                                                  Service information continued on attached page
 18
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
 19 (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
      June 24, 2021, I served the following persons and/or entities by personal delivery, overnight mail service,
 20 or (for those who consented in writing to such service method), by facsimile transmission and/or email as
      follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
 21 judge will be completed no later than 24 hours after the document is filed.

 22
                                                                  Service information continued on attached page
 23
      I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
 24
        6/24/2021 Cheryl Winsten
 25     Date                      Printed Name                    Signature

 26

 27

 28
                                                           -23-
         NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
        TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                               A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR      Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                           Main Document     Page 62 of 67



  1                                   In re GIRARDI KEESE
                                     Case No. 2:20-bk-21022-BR
  2                              U.S.B.C. Central District of California
                                        Los Angeles Division
  3

  4 1.      SERVED VIA NOTICE OF ELECTRONIC FILING (NEF):

  5 Kyra E Andrassy on behalf of Plaintiff Elissa Miller
    kandrassy@swelawfirm.com,
  6 lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

  7 Rafey Balabanian on behalf of Creditor Edelson PC
    rbalabanian@edelson.com, docket@edelson.com
  8
    Michelle Balady on behalf of Creditor Bedford Law Group, APC
  9 mb@bedfordlg.com, leo@bedfordlg.com

 10 William C Beall on behalf of Interested Party Mullen & Henzell, LLP
    will@beallandburkhardt.com, carissa@beallandburkhardt.com
 11
    William C Beall on behalf of Interested Party Shane Horton
 12 will@beallandburkhardt.com, carissa@beallandburkhardt.com

 13 Ori S Blumenfeld on behalf of Creditor Jaime Ruigomez
    Ori@MarguliesFaithLaw.com,
 14 Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.c
    om
 15
    Ori S Blumenfeld on behalf of Creditor Joseph Ruigomez
 16 Ori@MarguliesFaithLaw.com,
    Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.c
 17 om

 18 Ori S Blumenfeld on behalf of Creditor Kathleen Ruigomez
    Ori@MarguliesFaithLaw.com,
 19 Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.c
    om
 20
    Ori S Blumenfeld on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a California
 21 limited liability partnership
    Ori@MarguliesFaithLaw.com,
 22 Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.c
    om
 23
    Ori S Blumenfeld on behalf of Defendant Boris Treyzon Esq
 24 Ori@MarguliesFaithLaw.com,
    Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.c
 25 om

 26 Ori S Blumenfeld on behalf of Interested Party Courtesy NEF
    Ori@MarguliesFaithLaw.com,
 27 Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.c
    om
 28
                                                   -24-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR      Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56             Desc
                           Main Document     Page 63 of 67



  1
    Richard D Buckley on behalf of Interested Party L.A. Arena Funding, LLC
  2 richard.buckley@arentfox.com

  3 Marie E Christiansen on behalf of Creditor KCC Class Action Services, LLC
    mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
  4 4166@ecf.pacerpro.com

  5 Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, Inc.
    jcrastz@hrhlaw.com
  6
    Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, LLC
  7 jcrastz@hrhlaw.com

  8 Ashleigh A Danker on behalf of Interested Party Courtesy NEF
    Ashleigh.danker@dinsmore.com,
  9 SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com

 10 Clifford S Davidson on behalf of Creditor California Attorney Lending II, Inc.
    csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
 11
    Lei Lei Wang Ekvall on behalf of Interested Party Courtesy NEF
 12 lekvall@swelawfirm.com,
    lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
 13
    Lei Lei Wang Ekvall on behalf of Plaintiff Elissa Miller
 14 lekvall@swelawfirm.com,
    lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
 15
    Lei Lei Wang Ekvall on behalf of Trustee Elissa Miller (TR)
 16 lekvall@swelawfirm.com,
    lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
 17
    Richard W Esterkin on behalf of Creditor Southern California Gas Company
 18 richard.esterkin@morganlewis.com

 19 Richard W Esterkin on behalf of Interested Party Courtesy NEF
    richard.esterkin@morganlewis.com
 20
    Timothy W Evanston on behalf of Interested Party Courtesy NEF
 21 tevanston@swelawfirm.com,
    gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
 22
    Timothy W Evanston on behalf of Plaintiff Elissa Miller
 23 tevanston@swelawfirm.com,
    gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
 24
    Timothy W Evanston on behalf of Trustee Elissa Miller (TR)
 25 tevanston@swelawfirm.com,
    gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
 26
    Jeremy Faith on behalf of Interested Party Courtesy NEF
 27 Jeremy@MarguliesFaithlaw.com,
    Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.co
 28 m
                                                   -25-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR       Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56       Desc
                            Main Document     Page 64 of 67



  1
    James J Finsten on behalf of Interested Party Courtesy NEF
  2 , jimfinsten@hotmail.com

  3 Alan W Forsley on behalf of Interested Party Courtesy NEF
    alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
  4
    Eric D Goldberg on behalf of Creditor Stillwell Madison, LLC
  5 eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

  6
    Andrew Goodman on behalf of Attorney William F Savino
  7 agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

  8 Andrew Goodman on behalf of Petitioning Creditor Erika Saldana
    agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
  9
    Andrew Goodman on behalf of Petitioning Creditor Jill O'Callahan
 10 agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

 11 Andrew Goodman on behalf of Petitioning Creditor John Abassian
    agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 12
    Andrew Goodman on behalf of Petitioning Creditor Kimberly Archie
 13 agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

 14 Andrew Goodman on behalf of Petitioning Creditor Robert M. Keese
    agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 15
    Andrew Goodman on behalf of Petitioning Creditor Virginia Antonio
 16 agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

 17 Suzanne C Grandt on behalf of Interested Party Courtesy NEF
    suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
 18
    Steven T Gubner on behalf of Interested Party Courtesy NEF
 19 sgubner@bg.law, ecf@bg.law

 20 Marshall J Hogan on behalf of Creditor California Attorney Lending II, Inc.
    mhogan@swlaw.com, knestuk@swlaw.com
 21
    Sheryl K Ith on behalf of Creditor Daimler Trust
 22 sith@cookseylaw.com, sith@ecf.courtdrive.com

 23 Razmig Izakelian on behalf of Creditor Frantz Law Group, APLC
    razmigizakelian@quinnemanuel.com
 24
    Lewis R Landau on behalf of Creditor Virage SPV 1, LLC
 25 Lew@Landaunet.com

 26 Lewis R Landau on behalf of Interested Party Courtesy NEF
    Lew@Landaunet.com
 27
    Daniel A Lev on behalf of Interested Party Courtesy NEF
 28 dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
                                                  -26-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR      Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56     Desc
                           Main Document     Page 65 of 67



  1
    Elizabeth A Lombard on behalf of Creditor American Express National Bank c/o Zwicker &
  2 Associates, P.C.
    elombard@zwickerpc.com, bknotices@zwickerpc.com
  3
    Craig G Margulies on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a California
  4 limited liability partnership
    Craig@MarguliesFaithlaw.com,
  5 Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.co
    m
  6
    Craig G Margulies on behalf of Defendant Boris Treyzon Esq
  7 Craig@MarguliesFaithlaw.com,
    Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.co
  8 m

  9 Craig G Margulies on behalf of Interested Party Courtesy NEF
    Craig@MarguliesFaithlaw.com,
 10 Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.co
    m
 11
    Peter J Mastan on behalf of Interested Party Courtesy NEF
 12 peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com

 13 Peter J Mastan on behalf of Interested Party Erika Girardi
    peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
 14
    Edith R. Matthai on behalf of Defendant David Lira
 15 ematthai@romalaw.com, lrobie@romalaw.com

 16 Edith R. Matthai on behalf of Interested Party Courtesy NEF
    ematthai@romalaw.com, lrobie@romalaw.com
 17
    Kenneth Miller on behalf of Interested Party Courtesy NEF
 18 kmiller@pmcos.com, efilings@pmcos.com

 19 Elissa Miller (TR)
    CA71@ecfcbis.com,
 20 MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com

 21 Eric A Mitnick on behalf of Interested Party Courtesy NEF
    MitnickLaw@aol.com, mitnicklaw@gmail.com
 22
    Scott H Olson on behalf of Creditor KCC Class Action Services, LLC
 23 solson@vedderprice.com, scott-olson-
    2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
 24
    Carmela Pagay on behalf of Interested Party Courtesy NEF
 25 ctp@lnbyb.com

 26 Leonard Pena on behalf of Interested Party Robert Girardi
    lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
 27
    Michael J Quinn on behalf of Creditor KCC Class Action Services, LLC
 28 mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
                                                  -27-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR       Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56      Desc
                            Main Document     Page 66 of 67



  1 2870@ecf.pacerpro.com

  2 David M Reeder on behalf of Interested Party Courtesy NEF
    david@reederlaw.com, secretary@reederlaw.com
  3
    Ronald N Richards on behalf of Creditor Law Offices of Phili Sheldon APC
  4 ron@ronaldrichards.com, morani@ronaldrichards.com

  5 Ronald N Richards on behalf of Trustee Elissa Miller (TR)
    ron@ronaldrichards.com, morani@ronaldrichards.com
  6
    Ronald N Richards on behalf of Plaintiff Robert P Finn
  7 ron@ronaldrichards.com, morani@ronaldrichards.com

  8 Kevin C Ronk on behalf of Creditor U.S. Legal Support, Inc.
    Kevin@portilloronk.com, Attorneys@portilloronk.com
  9
    William F Savino on behalf of Creditor California Attorney Lending II, Inc.
 10 wsavino@woodsoviatt.com, lherald@woodsoviatt.com

 11 Kenneth John Shaffer on behalf of Creditor Frantz Law Group, APLC
    johnshaffer@quinnemanuel.com
 12
    Richard M Steingard on behalf of Other Professional Christopher Kamon
 13 , awong@steingardlaw.com

 14 Philip E Strok on behalf of Interested Party Courtesy NEF
    pstrok@swelawfirm.com,
 15 gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

 16 Philip E Strok on behalf of Trustee Elissa Miller (TR)
    pstrok@swelawfirm.com,
 17 gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

 18 Boris Treyzon on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a California
    limited liability partnership
 19 jfinnerty@actslaw.com, sgonzales@actslaw.com

 20 United States Trustee (LA)
    ustpregion16.la.ecf@usdoj.gov
 21
    Eric D Winston on behalf of Creditor Frantz Law Group, APLC
 22 ericwinston@quinnemanuel.com

 23 Christopher K.S. Wong on behalf of Interested Party L.A. Arena Funding, LLC
    christopher.wong@arentfox.com, yvonne.li@arentfox.com
 24
    Timothy J Yoo on behalf of Interested Party Courtesy NEF
 25 tjy@lnbyb.com

 26 Timothy J Yoo on behalf of Interested Party Jason M. Rund
    tjy@lnbyb.com
 27

 28
                                                   -28-
        NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
       TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                              A.P.C. AS SPECIAL LITIGATION COUNSEL
Case 2:20-bk-21022-BR     Doc 437 Filed 06/24/21 Entered 06/25/21 00:01:56   Desc
                          Main Document     Page 67 of 67



  1 2.        SERVED BY UNITED STATES MAIL:

  2 Debtor:
    Girardi Keese
  3 1126 Wilshire Blvd
    Los Angeles, CA 90017
  4

  5 3.      SERVED BY PERSONAL DELIVERY:

  6 U.S. Bankruptcy Court:
    U.S. Bankruptcy Court
  7 Hon. Hon. Barry Russell
    255 E. Temple Street, Suite 1660
  8 Los Angeles, CA 90012

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                             -29-
       NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF ORDER GRANTING CHAPTER 7
      TRUSTEE’S APPLICATION TO EMPLOY THE LAW OFFICES OF RONALD RICHARDS & ASSOCIATES,
                             A.P.C. AS SPECIAL LITIGATION COUNSEL
